              Case 2:20-cv-03649-PBT Document 3-1 Filed 07/28/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


POLYSCIENCES, INC.,                                  Case No. 20-cv-03649-PBT

                         Plaintiff,
v.

JOSEPH T. MASRUD.

                        Defendant.


                                                ORDER

         AND NOW, this _____ day of July, 2020, upon consideration of Plaintiff’s Motion for

Temporary Restraining Order, and with the Court satisfied that Plaintiff Polysciences, Inc.

(“Polysciences”) has established a likelihood of success on the merits of its claims of alleged

misappropriation of trade secrets and breach of contract, that Polysciences will be irreparably

harmed absent injunctive relief, that the balance of harms and the public interest favor the

requested injunctive relief, IT IS HEREBY ORDERED as follows:

         1.       Pending further order of this Court, Defendant Joseph Masrud and his agents,

servants, employees, attorneys, other persons who are in active concert or participation with him

shall:

                  a.      Cease the sale of Serochem LLC’s PEI Prime Powder and PEI Prim AQ

products;

                  b.      Disclose the location of and discard all inventories of same, save for

samples to be preserved for later use in this litigation; and

                  c.      Within 14 days of the entry of this Order, provide to Polysciences’ vendor

for duplication all business and personal computers, hard drives, flash drives, and other

electronic storage devices that were used in the composition, development, manufacture, and/or


Active\112503450.v1-7/28/20
             Case 2:20-cv-03649-PBT Document 3-1 Filed 07/28/20 Page 2 of 2




sale of Serochem LLC’s PEI Prime Powder and PEI Prim AQ products, and login credentials for

all email accounts used to transmit communications related to the foregoing.

        2.       A hearing on Plaintiff’s Motion for Preliminary Injunction will be held on

                 , 2020, at             a.m./p.m. in Courtroom No.             of the United States

Courthouse, 601 Market Street, Philadelphia, PA 19106, or via remote mechanisms to be

determined.

        3.       Plaintiff shall post bond in the amount of $          by close of business on

                 , 2020.

        4.       This Order shall remain in effect until further Order of Court.

                                                       BY THE COURT:



                                                                              , U.S.D.J.




Error! Unknown document property name. 2
Active\112503450.v1-7/28/20
